340 S.W.3d 266 (2011)
Lawrence GOLDBLATT, Appellant
v.
Randall MILTENBERGER, et ux., Respondents.
No. WD 73192.
Missouri Court of Appeals, Western District.
April 5, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Lawrence Goldblatt, Kansas City, MO, Acting pro se.
Doug Leyshock, Joanna Trachtenberg, Jefferson City, MO, for Respondents.
Before MARK D. PFEIFFER, P.J., THOMAS H. NEWTON, and ALOK AHUJA, JJ.


*267 ORDER
PER CURIAM:
Mr. Lawrence Goldblatt appeals the trial court's judgment dismissing his suit against members of the Missouri Board for Architects, Professional Engineers, Professional Land Surveyors, and Landscape Architects for damages and denying his motion for a default judgment.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).